This case was filed in justice court of Jefferson county by appellee against appellant, and resulted in a judgment by default in favor of appellee. Appellant duly prosecuted his appeal to the county court at law of Jefferson county, where it was tried to a Jury in his absence, with Judgment again in favor of appellee.
By his appeal, appellant asserts that the trial court erred in refusing to grant his motion for a new trial. His propositions are that his absence was excusable, and that he had a meritorious defense to appellee's cause of action. In his brief he makes no statement showing the nature of appellee's cause of action, nor does he suggest any defense thereto. By the statement in his brief, it appears that he was advised personally of the setting of his case on March 8, 1932, and made no effort to be present. The motion for new trial was properly overruled.
Affirmed.